Citation Nr: 1224636	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on the Veteran's petition to reopen a claim for service connection for any back condition or injury (to include back injury involving L1 through L5 of the lumbar spine).  

4.  Entitlement to accrued benefits based on the Veteran's petition to reopen a claim for service connection for any heart disease or condition (to include cardiomyopathy or endocarditis). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had Reserve service and verified active duty from December 1990 to June 1991, with service in Southwest Asia in support of Operation Desert Shield/Desert Storm.  He died in November 2006.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied service connection for the cause of the Veteran's death, entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 and entitlement to accrued benefits based on pending claims to reopen previously denied claims for entitlement to service for any back condition and any heart disease.  In August 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2008.  

The appellant initially requested a videoconference hearing before a member of the Board, in her May 2008 substantive appeal, but later withdrew this request in a June 2008 signed statement.  

In regards to the accrued benefits claim, while the RO adjudicated the claims to reopen the previously denied claims for service connection for any back condition and any heart condition as a single issue, the Board has recharacterized these issues to be separately adjudicated as they concern two separate disabilities or conditions of the heart and back.  The issues are worded to reflect the disabilities or conditions claimed by the Veteran in his claim to reopen the previously denied claims, and as set forth in the RO's VCAA-compliant letter sent in November 16, 2006 prior to his death.  

For the reasons expressed below, the matter of entitlement to service connection for the cause of the Veteran's death on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant when further action, on her part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran died on November [redacted], 2006.

3. At the time of the Veteran's death in November 2006, service connection was in effect for post traumatic stress disorder rated as 70 percent disabling since July 29, 2004.  A total disability rating based on individual unemployability (TDIU) also had been in effect since July 29, 2004.  

4.  The Veteran, who died more than 15 years after his discharge from service, was not rated totally disabled due to service- connected disabilities for 10 continuous years immediately preceding death.

5.  In March 2005, the RO denied service connection for a cardiomyopathy (claimed as heart condition) and also determined that new and material evidence had not been submitted to warrant reopening a previously denied claim for service connection for any back condition.  The Veteran did not file a Notice of Disagreement with this decision after receiving notice in March 2005.  

6.  In October 2006, the Veteran sought to reopen the previously denied claims, but he died on November [redacted], 2006, while this claim was pending and after receiving VCAA-compliant notice on these matters in November 16, 2006, but before any further adjudicatory action had been undertaken by the RO. 

7.  The appellant filed an Application for DIC and Accrued Benefits by a surviving spouse (VA Form 21-534) in November 2006, within one year of the Veteran's death.  As this was an application to include entitlement to accrued benefits, this serves as a request to be substituted as the claimant for the purposes of processing the claim to completion, and was treated as such by the RO. 

8.  No new evidence associated with the claims file since the March 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for any back condition or injury (to include back injury involving L1 through L5 of the lumbar spine), or raises a reasonable possibility of substantiating that claim.

9.  No new evidence associated with the claims file since the March 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for any heart disease or condition (to include cardiomyopathy or endocarditis) or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22 , 20.1106 (2011).

2.  The RO's March 2005 determination that new and material evidence had not been submitted to warrant reopening a claim for service connection for any back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2011). 

3.  The evidence associated with the claims file since the RO's March 2005 decision is not new and material; accordingly, the criteria for reopening a claim of entitlement to service connection for any back condition or injury (to include back injury involving L1 through L5 of the lumbar spine), for accrued benefits purposes, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011) (as in effect for claims filed on and after August 29, 2001). 

4.  The RO's March 2005 denial of service connection for cardiomyopathy, claimed as a heart condition, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

5.  The evidence associated with the claims file since the RO's March 2005 decision is not new and material; accordingly, the criteria for reopening a claim of entitlement to service connection for any heart disease or condition (to include cardiomyopathy or endocarditis), for accrued benefits purposes, are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011) (as in effect for claims filed on and after August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 , the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits purposes is an essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000(d)(4)  

Even still, the Board notes that in a November 16, 2006 letter issued prior to the Veteran's death, the RO provided noticed to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, and what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter provided the Veteran with notice as to the prior final denials of his claim and basis for such prior denials, as well as the criteria for reopening his claims, as per Kent, supra.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran died before a rating could be issued on his petition to reopen his claims for service connection for a back and heart disorder. 

The record also reflects that VA made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and representative, on his behalf. 

The Board also finds that no additional RO action to further develop the record in connection with the petition to reopen a claim for service connection for a back disorder and heart disorder, for accrued benefits purposes, is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A . DIC Claim Based on 38 U.S.C.A. § 1318(a)

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a Veteran.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.5(a).  If the Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected.  A "deceased Veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased Veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death. Id.  The total rating may be schedular or based on unemployability. 38 C.F.R. § 3.22 .

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 .

At the time of the Veteran's death in November 2006, service connection was in effect for PTSD, rated as 70 percent disabling since July 29, 2004; a TDIU had been in effect since July 29, 2004.  

In this case, the Veteran died on November [redacted], 2006.  Thus, his TDIU had only been in effect for roughly 2 years prior to his death.  There is simply no evidence to change the fact that the Veteran, who died over 15 years after his discharge from service in June 1991 (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death.  Furthermore, the evidence also does not reflect that the Veteran was a POW.  The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2011).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and the burden of proof for establishing, a CUE claim).

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000(a). 

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a Veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children. (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran. See 38 C.F.R. § 3.1000(a). 

At the time of the Veteran's death, he had a claim pending to reopen previously denied claims for service connection for disorders of the back, worded by him as "endocarditis" and a "back injury" which he reported extended from L1 through L5 of the lumbar region.  This was received by the RO on October 31, 2006, shortly before his death in November 2006.  No decision on this claim had been made by the RO prior to his death, although a VCAA-compliant notice was issued by the RO on November 16, 2006.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a s claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. 5121a  may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  In this case, the appellant filed a claim for DIC and accrued benefits on November 29 2006, clearly within one year of the Veteran's death on November [redacted], 2006.  

As noted above, only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. at 360-361 (1993). 

At the time of his death, the Veteran had a petition pending to reopen claims for service connection for back and heart conditions.  Specifically, in October 2006, he submitted a document attempting to reopen these claims by stating "I would like to add endocarditis and a back injury, L1 through L5 of the lumbar region."  This was treated as a petition to reopen.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d) . 

By way of history, in February 1995, a claim for service connection for what was described as a "back condition" was denied.  The basis for the denial was that the available service treatment records, VA hospital records and private treatment records were all completely negative for any complaints, findings or treatment for any back condition.  The Veteran did not appeal this decision after receiving notice of this denial in the same month.  

Thereafter, the Veteran filed a claim in November 2004, which in pertinent part, included a claim for service connection for disorders or conditions affecting the heart and back.  The RO denied this claim in a March 2005 rating decision.  At that time, the RO also determined that new and material evidence had not been submitted to warrant reopening a claim for service connection any back condition, and that the evidence did not support a grant of a claim for service connection for cardiomyopathy, claimed heart condition.  

For the back condition denied in the March 2005 rating decision, the RO determined that the treatment records submitted after the prior final decision failed to show a diagnosed back condition that was caused by service.  Although the RO erroneously cited an October 2001 notice of the prior denial of service connection for the back condition, rather than the correct notice of February 1995, this is a harmless error, as the Board's review of all the evidence with consideration of the correct procedural history does not result in a change in the March 2005 conclusion that new and material evidence had not been submitted to reopen the claim for service connection for any back condition.  

For the heart condition denied in the March 2005 rating decision, the RO determined that there was no evidence of any heart condition (including cardiomyopathy) shown in the service treatment records.  Additionally, postservice medical evidence included no evidence that the Veteran's heart condition of cardiomyopathy was related to service.  An atypical angina and heart palpitations, was shown in the records to be probably related to anxiety.  

The Veteran did not appeal the March 2005 rating decision's denial of the above described back condition and heart condition, after receiving notice the same month.  Hence, the RO's March 2005 decision is final as to the evidence then of record, and is not subject to reopening on the same factual basis. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.

Here, the Veteran requested that VA reopen the previously-denied claims for service connection in the October 2006, which remained open for accrued purposes. Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) .

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2005 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

1. Request to Reopen a Claim for Service Connection
for a Back Condition

Evidence previously before the RO in March 2005 includes a November 1987 Reserve enlistment examination and accompanying report of medical history.  These revealed a normal spine examination, with the medical history negative for any signs or symptoms suggestive of any back problems, including recurrent back pain, which he denied.  Service treatment records included a January 1991 "IP" examination and report of medical history, which again revealed a normal spine examination, with the medical history negative for any signs or symptoms suggestive of any spinal injury or pathology.  An April 1991 redeployment medical evaluation was significant, in that it gave a history of having sprained his back while in Southwest Asia.  The same month, a report of medical history prior to separation indicated that the Veteran was in good health, and he again denied for any signs or symptoms suggestive of any spinal injury or pathology.  

In his original claim of October 1994, the Veteran did not provide any lay evidence as to the cause of his back condition or disorder, but did indicate that it began in 1991.

The evidence previously before the RO in March 2005, which included VA and private records from 1993 and 1994, was silent for any evidence of back problems, prior to November 2003, but instead addressed other medical problems including hepatitis C and treatments for substance abuse.  In February 1995, the RO first denied service connection for a back disorder, based on the available service treatment records and post service records all being negative for a chronic back condition.  The Veteran did not appeal this decision after receiving notice of it the same month, and it became final.  

Among the lay evidence submitted prior to March 2005, was a March 2001 statement, where the Veteran reported a history of multiple medical problems including back strain, but provided no further details as to its causation, nor did it describe any current symptoms.  Another statement from the Veteran dated in November 2004 included his lay description of having "back problems from humping shells for a 105 Howitzer."  He also reported that his back had gotten a lot worse.  

Medical evidence submitted after the first denial of service connection for a back disorder in February 1995, but prior to March 2005 was silent for any treatment for back problems until the Veteran was seen in November 2003 for complaints of a hurt back, after he twisted and fell about 4-5 days earlier.  This resulted in pain in the left lower back and tightness in his thighs.  He reported having treated at an emergency room (ER) and being given muscle relaxers and anti inflammatories.  He reported feeling better now.  After examination, which was unremarkable for the back, he was assessed with low back pain, muscular in origin.  Subsequent evidence before the RO prior to March 2005 revealed no significant findings or complaints pertaining to the back.

None of the aforementioned medical evidence submitted prior to March 2005, showing treatment for back problems, included any evidence suggesting a link between these problems and active service, nor of a continuity of the back sprain mentioned in the April 1991 redeployment record (and in his earlier lay statements before the RO in March 2005) .  Nor did such evidence, suggest that the Veteran's back pain resulted from arthritis having developed within the first year after his discharge in 1991.  

Submitted after March 2005 was the Veteran's October 2003 claim, stating that he would like to add a back injury of L1 through L5 of the lumbar region as part of his claims for service connection.  However he provided no further elaboration as to causation or ongoing symptoms in this claim.  

The evidence submitted after March 2005 includes VA records from July 2005 to November 2005, which primarily addressed ongoing problems such as Hepatitis C and psychiatric/substance abuse issues.  These records included an October 2005 record of psychiatric treatment that noted his past medical history was significant for back pain, and revealed that he was taking Methadone for back pain.  No opinion as to the causation of the back pain was given.  A February 2006 ER record also noted a history of low back pain.  Again no opinion as to the causation of his back pain was given.  A July 2006 record for psychiatric treatment noted a past medical history that included low back pain.

Thereafter, no significant evidence pertaining to his back pain was obtained after March 2005 before his death in November 2006.

Based on a review of the foregoing evidence the Board finds that new and material evidence has not been submitted for accrued purposes to reopen a previously denied claim for service connection for any back condition or injury (to include back injury involving L1 through L5 of the lumbar spine).  

The Board finds that the additional medical evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that none of this evidence is "material" for purposes of reopening the claim for service connection because none of this evidence includes records showing medical findings or diagnosis of any back disability that was medically related to service, or was due to an arthritis that manifested within one year of his discharge from service subject to presumptive service connection under 38 C.F.R. § 3.307, 3.309 (2011).  

Instead the evidence simply shows continued problems with back complaints in late 2005 and in 2006, but provides no evidence suggesting a link between these problems and active service.  Nor does it suggest a continuity of the back sprain mentioned in the April 1991 redeployment record (and in his earlier lay statements before the RO in March 2005).  This evidence fails to establish the presence of medical treatment for ongoing back symptoms between the time of his discharge from service in June 1991 and his November 2003 treatment for complaints of a hurt back, after he twisted and fell about 4-5 days earlier.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Specifically, symptoms of back pain, or limited motion of his back which could suggest continuity of symptoms in this instance, is the type of evidence that the Veteran is competent to report about, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in this instance, the Veteran failed to submit any lay statements after March 2005 that were suggestive of any continuity of his back symptoms after service.  Thus none of the evidence received after March 2005 is shown to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

Under these circumstances, the Board must conclude that the requirements to reopen the claim for service connection for a back disability, for accrued benefits purposes, are not met, and the appeal must be denied.  As the threshold burden of submitting new and material evidence to reopen the finally disallowed claim has not been fulfilled, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 

2. Request to Reopen a Claim for Service Connection
for a Heart Condition

Evidence previously before the RO in March 2005 includes a November 1987 Reserve enlistment examination and accompanying report of medical history.  These revealed a normal cardiovascular examination, with the medical history negative for any signs or symptoms suggestive of cardiovascular pathology.  Service treatment records included a January 1991 "IP" examination and report of medical history, which again revealed a normal cardiovascular examination, with the medical history negative for any signs or symptoms suggestive of cardiovascular pathology, although he indicated he "wasn't sure" if he had problems with high or low blood pressure.  His blood pressure was 110/64 in the January 1991 examination, well within the normal limits for blood pressure for VA purposes, with no other evidence suggestive of blood pressure problems in the service treatment records.  An April 1991 redeployment medical evaluation was silent for any cardiovascular problems.  The same month, a report of medical history prior to separation indicated that the Veteran was in good health, and he again denied for any signs or symptoms suggestive of cardiovascular pathology.  

Thereafter, the evidence previously before the RO in March 2005 was silent for any evidence of heart problems, prior to 2003, with records from 1993 to 1994 instead having addressed other medical problems including hepatitis C and treatments for substance abuse.  Likewise a September 2001 VA examination for possible Gulf War syndrome noted the Veteran to have a past medical history significant for hemochromatosis, chronic liver disease and polysubstance abuse, with no complaints or significant findings pertaining to the heart.  

Records from 2003 before the RO in March 2005 show that in April 2003 the Veteran was seen for complaints of shortness of breath, with history of exertional dyspnea having started a year ago.  Pulmonary workup revealed no significant findings pertaining to the heart, with an assessment of dyspnea on exertion (DOE) of unclear etiology but with evidence of restrictive lung disease.  However, he was noted to be taking cardiac medications, with a recommendation that he optimize taking such medications as appropriate.  In a May 2003 mental health treatment record, he was noted to be getting treatment for a diagnosed mild cardiomyopathy.  

In June 2003, he was seen by cardiology for initial consult, and gave a history of instances of chest pain lasting about 1 to 2 minutes, and lack of energy.  Following echocardiogram, and electrocardiogram (ECG), the impression was probable hemochromatosis related heart disease, rule out coronary disease.  His chest pain was not convincing for angina.  A history was given of his being diagnosed with hemachromatosis in 1994 by biopsy, after hepatomegaly was found.  Thereafter, treatment in September 2003 for mental health issues included records that documented a history of resting tachycardia, diagnosed in a January 2003 echocardiogram.  In September 2003 pulmonary follow-up, he was noted to have cardiomyopathy with an ejection fraction of 45 percent on echocardiogram, and ongoing complaints of DOE after ascending 1 flight of stairs or walking 1-2 blocks.  Examination was negative for any abnormal heart sounds, and he was noted to have an exercise study the past June that was negative for ischemia.  In November 2003, while being treated for a back injury, he was assessed as having a cardiomyopathy that may be from alcohol abuse, hemochromatisis or both.  

A statement submitted by the Veteran in November 2004 is the first mention of possible heart problems by the Veteran.  He reported that the "bottom of my heart no longer works to full capacity," but did not further elaborate on this condition, either in regards to causation or symptoms.  

VA treatment records from 2004 previously before the RO in March 2005, included an August 2004 cardiology consult with abnormal ECG referred for episodes of palpitations lasting for a few minutes, sometimes on exertion.  He also had chest pain on exertion.  He reported having previously been diagnosed with a hypokinetic heart, but stopped taking medication (diaoxin) a year ago.  Examination was unremarkable, with a normal cardiac silhouette noted on chest X-ray.  The cardiomyalgy in the past was deemed to now be normal by chest X-ray.  A holter monitor also from August 2004 showed sinus rhythm with 1 episode of asymptomatic sinus tachycardia.  No other significant findings were noted.  He was seen in September 2004 for chest pain.  

None of the aforementioned evidence showing treatment for heart problems included any evidence suggesting a link between these problems and active service, nor did it suggest that the onset of such problems were within a year of his discharge in 1991.  

Submitted after March 2005 was the Veteran's petition to reopen a claim for service connection for a heart disorder, which was received in October 2006, and now claimed that he wanted to add endocarditis as a claimed condition.  No further elaboration as to the nature and etiology this condition was given.

Among the evidence submitted after the RO's March 2005 denial was a VA treatment record for psychiatric issues and recent cocaine use in February 2006, with ECG showing sinus tachycardia with left ventricular hypertrophy.  The impression included tachycardia, suspected related to cocaine use.  Thereafter the records after the March 2005 denial and prior to the Veteran's death addressed psychiatric and substance abuse issues as well as end-stage liver disease, with no significant findings regarding his heart problems.   

Based on a review of the foregoing evidence the Board finds that new and material evidence has not been submitted to reopen a previously denied claim for service connection for any heart disease or condition (to include cardiomyopathy or endocarditis). 

The Board finds that the additional medical evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that none of this evidence is "material" for purposes of reopening the claim for service connection because none of this evidence includes medical findings or diagnosis of any heart disability that was medically related to service, or was manifested within one year of his discharge from service subject to presumptive service connection under 38 C.F.R. § 3.307, 3.309 (2011).  Instead the evidence simply shows continued problems with his heart in late 2005 and in 2006, but provides no evidence suggesting a link between these problems and active service.  To the contrary, a record from February 2006 suggested that the tachycardia diagnosed at that time was related to cocaine abuse, and is thus unfavorable.  

He also failed to submit any lay statements about his heart symptoms after March 2005 that could have potentially suggested a link between his claimed heart disorder and his active service, for the purpose of reopening this claim.  See Buchanan, supra.  Moreover, questions of medical diagnosis and etiology of a medical disability are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  None of the evidence submitted after March 2005 provides favorable evidence regarding the medical diagnosis and etiology of the claimed heart disorder.  Thus none of the evidence received after March 2005 is shown to raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Under these circumstances, the Board must conclude that the requirements to reopen the claim for service connection for a heart disability, for accrued benefits purposes, are not met, and the appeal must be denied.  As the threshold burden of submitting new and material evidence to reopen the finally disallowed claim has not been fulfilled, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.

As new and material evidence to reopen the claim for service connection for any back condition or injury (to include back injury involving L1 through L5 of the lumbar spine), for accrued benefits purposes, has not been received, the appeal is denied. 

As new and material evidence to reopen the claim for service connection for  any heart disease or condition (to include cardiomyopathy or endocarditis), for accrued benefits purposes, has not been received, the appeal is denied. 


REMAND

Unfortunately, the claims file reflects that a remand of the claim for service connection for the cause of the veteran's death is warranted.  In written statements dated in December 2006 and February 2007, the appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran had severe symptoms of PTSD, which she alleges complicated his health and led to his death.  She alleged that his PTSD led him to drug use in order to cope with his symptoms.  At the time of his death, he was service connected for PTSD, rated as 70 percent disabling.  This is his lone service connected disability.  His death certificate does not list PTSD as an immediate or contributing cause.  Instead it shows that his death on November [redacted], 2006 was immediately caused by multisystem organ failure, due to (or as a consequence of) sepsis/acinobacter pneumonia, due to (or as a consequence of) acute respiratory distress syndrome (ARDS) and aspiration.  Other significant conditions include hepatitis C, endocarditis, congestive heart failure (CHF) and end stage liver disease (ESLD (child's C)).

Further, the appellant in a February 2007 statement, has cited to the fact that the Veteran's Autopsy Report, dated in November 2006, includes a reference to PTSD in his medical history, along with various other conditions and diseases, although the immediate cause of death is not shown to be from PTSD.  To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 (2011).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown. Id.  

In this matter, the RO has not fully developed the issue as to whether the Veteran's PTSD, as alleged by the appellant, was an underlying cause of death or etiologically related thereto.  In light of this evidence, the Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim remaining on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, while a detailed Autopsy Report from the Hospital of University of Pennsylvania is of record, it is noted that the actual terminal treatment records from the Hospital of the University of Pennsylvania, from November 5, 2006 to his death on November [redacted], 2006, are not associated with the claims folder.  An effort should be made to obtain these terminal records, as well as any additional evidence pointed to by the appellant as being probative in this matter.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the appellant provide authorization to enable VA to obtain the veteran's terminal medical records from the Hospital of University of Pennsylvania in Philadelphia, Pennsylvania, from November 5, 2006 to November [redacted], 2006.  

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file, or the time period for the appellant's response has expired, the RO should forward the veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between the veteran's death and disability of service origin.  

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that (1) the cause of the veteran's death is etiologically related to his period of active service, or (2) the veteran's service-connected PTSD caused or contributed substantially to cause the veteran's death.  In rendering this opinion, the physician must consider and address the November 2006 Autopsy Report, which lists PTSD among the diseases and disorders in his medical history, as well as the death certificate submitted in support of the claim.  The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state. 

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the veteran's death in light of all pertinent evidence and legal authority. 

6.  If the benefits sought on appeal remain denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


